—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Griffin, J.), rendered June 25, 1993, convicting him of robbery in the second degree (six counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
During the trial, the defendant, Haresh Persaud, alleged that as an Assistant District Attorney was escorting two of the three complainants and the arresting officer to the courtroom on the first day of testimony, she pointed to the defendant and said "That’s Mr. Persaud”. Out of the presence of the jury the court conducted a hearing to evaluate this claim and concluded that no improper identification had taken place. The defendant has not preserved for appellate review his contentions that reversible error was committed because the court conducted the hearing in an irregular manner and because the court prejudged the matter (see, CPL 470.05 [2]; People v Melendez, 141 AD2d 860). In any event, there is no indication that the court conducted the hearing in an irregular manner and the defendant fully participated in the hearing. The hearing was thorough and fair, and the court’s findings and conclusions were fully supported by the record.
The defendant’s claim that he was denied the effective assistance of counsel is without merit (see, People v Modica, 64 NY2d 828; People v Davidson, 197 AD2d 701).
Finally, the defendant’s sentence was not harsh or excessive. Rosenblatt, J. P., Altman, Hart and Friedmann, JJ., concur.